Citation Nr: 1042180	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T. B.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina.  By that rating action, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine; an initial noncompensable rating was assigned, effective 
August 1, 2007--the date VA received the Veteran's initial claim 
for compensation for this disability.  By a February 2009 rating 
decision, the RO assigned an initial 10 percent rating to the 
service-connected low back disability, effective August 1, 2007.  
The RO also granted service connection for right lower extremity 
radiculopathy; an initial 10 percent rating was assigned from 
August 1, 2007. 

In January 2010, the Veteran testified at video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
files.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire appeal period, the competent and probative medical 
evidence of record shows that the Veteran's service-connected low 
back disorder has been manifested by forward flexion and 
extension limited, at most, to 65 and 10 degrees, respectively 
with subjective complaints of back pain.  The service-connected 
degenerative disc disease of the lumbar spine has not been 
manifested forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during a twelve month period.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating 
higher than 10 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5013A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection in February 
2008.  Courts have held that once service connection is granted 
the claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

VA also has a duty to assist the Veteran in the development of 
the initial evaluation claim.  VA has fulfilled its duty to 
assist the Veteran in obtaining identified and available evidence 
needed to substantiate a claim.  He was afforded a VA examination 
in conjunction with his claim for an initial increased rating for 
his lumbar spine disability.  He was also provided the 
opportunity to present pertinent evidence and testimony.    

In a September 2009 statement to VA, the Veteran's representative 
indicated that VA medical evidence pertinent to the instant claim 
was outstanding and should be obtained.  In this regard, the 
Veteran's representative argued that during a November 2008 VA 
examination, the Veteran reported that he had had an 
incapacitating episode within the previous months and that a 
physician at the VA Medical Center (VAMC) in Columbia, South 
Carolina had placed him on bed rest.  In a February 2009 rating 
decision, the RO specifically concluded that evidence of the 
above-cited VA physician having placed the Veteran on required 
bed rest could not be found in available treatment records that 
covered the period from August 2007 to December 2008.  The 
Veteran's representative maintained that since issuance of the 
above-cited rating action, additional treatment records had not 
been considered and that VA had a duty to obtain them.  

The Board finds, however, that a remand is not warranted to 
retrieve any additional VA treatment records in the instant 
appeal as argued by the Veteran's representative.  At the 
November 2008 VA examination, the Veteran reported that the 
above-referenced incapacitating episode had occurred several 
months prior to that examination.  As previously indicated VA 
clinical records for the prescribed period are contained in 
claims files and are wholly devoid of any VA physician having 
placed the Veteran on required bed rest for his low back.  
Furthermore, there is no indication that since the November 2008 
VA examination, there are any outstanding pertinent VA medical 
records that should be obtained.  In fact, the Veteran testified 
before the undersigned that his service-connected low back 
disorder had remained constant.  He denied having any additional 
incapacitating episodes since the November 2008 VA examination.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

II. Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned an initial 10 percent rating to the service-
connected degenerative disc disease of the lumbar spine under 
Diagnostic Code 5237, the Diagnostic Code used to evaluate 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Back disabilities other than intervertebral disc syndrome are 
evaluated under the general rating formula for rating diseases 
and injuries of the spine.  Id.

Under the general rating formula, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, where the 
combined range of motion of the thoracolumbar spine is not 
greater than 235 degrees, or localized tenderness not resulting 
in abnormal gait or spinal contour.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or where there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted for ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion of 0 to 30 degrees and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is to 240 degrees.  
Note 2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a, Plate V (2010).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment. The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59 (2009).

III. Analysis

The Veteran contends that his service-connected lumbar spine 
disability is more severely disabling than that reflected by the 
currently assigned 10 percent rating and that a higher rating is 
warranted.  The Board finds, for reasons that are outlined below, 
that the preponderance of the competent and probative medical 
evidence of record is against an initial evaluation in excess of 
10 percent for the service-connected low back disability and the 
claim will be denied.  Since this is a Fenderson initial rating 
claim, the Board will analyze the claim from August 2007.  The 
Board finds that staged ratings are not justified in this case.

VA examined the Veteran in October 2007 to determine the current 
severity of his service-connected low back disorder.  At that 
examination, the Veteran complained of sporadic mild mid-to-lower 
back pain.  He reported that he had stiffness, especially when he 
woke up in the morning.  The Veteran related that his back pain 
was aggravated with prolonged standing or sitting.  He stated 
that he treated his back pain with over-the-counter medication.  
The Veteran denied using a back brace.  He also denied having any 
bladder or bowel dysfunction secondary to his low back 
disability.  He denied having any radiating pain or numbness of 
the lower extremities.  The Veteran indicated that he did not 
usually experience any functional limitation with walking and 
standing as a result of his low back, but that he would sometimes 
slow down.  He denied having lost time from work as a result of 
being incapacitated from his low back within the previous 12 
months.

Upon clinical examination of the spine in October 2007, the 
Veteran had forward flexion to 90 degrees.  Backward extension 
was to 30 degrees.  Lateral flexion was to 30 degrees, 
bilaterally.  Lateral rotation was to 30 degrees, bilaterally.  
There was no evidence of any loss of motion of the spine with 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The VA examiner diagnosed the Veteran with 
degenerative disc disease of the lumbosacral spine, status post 
laminectomy without radiculopathy.

VA outpatient treatment reports, dating from 2007 to 2008, 
document the Veteran's complaints of ongoing back pain, 
limitation of motion with certain activities and radiculopathy.

At a November 2008 VA examination, the Veteran complained of 
constant low back pain, which he rated as an eight (8) out of 10, 
with 10 being the highest rating of intensity.  He reported that 
he occasionally had back pain that radiated down into his right 
leg that occasionally affected his ability to walk.  He indicated 
that there had been an incapacitating episode of back pain over 
the last several months and that a VA physician had placed him on 
bedrest.  He related that his low back pain was aggravated by 
weather changes, prolonged standing or sitting, lifting, and 
bending.  He denied any flare-ups of low back pain.  The Veteran 
stated that he had been prescribed the medication, Tramadol, for 
his back pain.  He denied that his activities of daily living 
were affected by his back disability.  He stated that he did not 
use any assistive devices.  

A clinical evaluation of the Veteran's spine in November 2008 
showed that forward flexion was to 65 degrees.  Extension was to 
10 degrees.  Bilateral flexion and rotation were 20 and 40 
degrees, respectively.  Repetition did not affect the Veteran's 
range of spinal motion or pain levels.  There was no spasm on 
examination but his spine was tender from L4 to S1.  He had a 
positive straight leg raise on the right.  He had 4/5 strength in 
his right lower extremity and 5/5 strength in all other 
extremities.  He had normal symmetric reflexes in all four 
extremities.  He had an antalgic gait and a decrease in sensation 
in the right lateral thigh region.  There was no abnormal 
kyphosis, scoliosis or lordosis.  X-rays showed a previous fusion 
as L5-S1.  It also showed spondylolisthesis of L4-L5 and some 
diffuse spurring throughout.  The VA examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine and 
spondylolisthesis of L4-L5.  
  
At a January 2010 videoconference hearing, the Veteran testified 
that because of his low back pain, his lumbar spine motion, as 
well as his activities and involvement in sports, were limited.  
The Veteran's wife testified that the Veteran had difficulty 
performing various activities such as driving and mowing the lawn 
because of his back condition.
  
The Board finds that for the entire appeal period, the probative 
and competent medical evidence of record is against an initial 
rating in excess of 10 percent for the service-connected lumbar 
spine disability.  The clinical evidence of record does not show 
limitation of flexion of the Veteran's lumbar spine to 60 degrees 
or less, combined thoracolumbar motion of 120 degrees or less, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis--criteria that is required for an 
initial 20 percent rating under Diagnostic Code 5237.  Thus, the 
preponderance of the competent and probative evidence of record 
is against a finding of an increased initial 20 percent rating 
under this diagnostic code.

The General Rating Formula also directs that neurological 
manifestations of the spine should be rated separately from 
orthopedic manifestations.  Here, the RO has assigned a separate 
evaluation for right leg radiculopathy associated with the 
service-connected lumbar back disability under Diagnostic Code 
8520.  (See February 2009 rating action).  That assigned rating 
is not currently on appeal before the Board.  Furthermore, the 
Veteran has denied bowel or bladder impairment associated with 
his lumbar spine disability.  Thus, a separate rating for bowel 
or bladder impairment is not warranted.  Id.

The Board turns to the question of whether the Veteran is 
entitled to rating in excess of 20 percent based upon the 
diagnostic criteria pertaining to intervertebral disc syndrome 
(IDS), also known as degenerative disc disease (DDD).  IDS is to 
be evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (2010).  Under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, an increased initial rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months. Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

At the November 2008 VA examination, the Veteran reported having 
experienced an incapacitating episode and that a VA physician had 
prescribed bed rest.  The probative and competent medical 
evidence of record does not support this allegation.  While VA 
treatment records, dated from 2007 to 2008, document complaints 
of back pain, they are wholly devoid of any evidence of physician 
prescribed bed rest, as alleged by the Veteran.  Thus, the 
probative and competent medical evidence of record is against a 
finding that the Veteran's service-connected low back disability 
is productive of any incapacitating episodes and a higher initial 
evaluation of 20 percent is not warranted under Diagnostic Code 
5243.  

In considering the holding in DeLuca, the evidence of record does 
not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are beyond that 
contemplated by the initial 10 percent evaluation.  Moreover, the 
Board notes that with regard to establishing loss of function due 
to pain, the provisions of the general rating schedule for spinal 
disorders are controlling whether or not there are symptoms of 
pain, and irrespective whether the pain radiates.  38 C.F.R. § 
4.71a.
For all the foregoing reasons, the Board finds that there is no 
basis for staged ratings of the service-connected low back 
disorder pursuant to Fenderson.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against an assignment of a higher rating in the instant appeal, 
that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

IV. Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321 (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.
The Board finds that the rating criteria contemplate the 
Veteran's service-connected low back disability. The Veteran's 
service-connected low back disability is manifested by symptoms 
such limited range of motion and pain.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.

Therefore, the as the preponderance of the evidence is against 
the claim, it must be denied.  See 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

An initial rating higher than 10 percent for degenerative disc 
disease of the lumbar spine is denied.


REMAND

The Veteran reported at a November 2008 VA examination that he 
cannot work due to his lumbar spine condition.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim 
for a total rating based on TDIU, either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  As such, a claim for TDIU is 
remanded to the RO/AMC for further development.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to provide 
sufficient information, and if necessary 
authorization, to enable VA to obtain any 
additional pertinent treatment records not 
currently of record.  Based on the Veteran's 
response, assist him in obtaining any 
additional evidence identified, following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether he is 
unemployable solely due to his service-
connected disabilities.  The claims folder 
must be made available to the examiner for 
review.  Based on the examination and review 
of the record, the examiner should 
specifically address whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without regard to his 
age or the effects of any non-service-
connected disabilities, are severe enough to 
preclude him from obtaining and maintaining 
any form of gainful employment consistent 
with his education and occupational 
experience.

3.  Then readjudicate the issue on appeal.  
If the decision remains adverse, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The TDIU claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


